    Case: 3:14-mj-00272-MJN Doc #: 14 Filed: 01/12/21 Page: 1 of 2 PAGEID #: 34




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


IN RE APPLICATION OF THE               :        CASE NO. 3:14MJ272
UNITED STATES OF AMERICA FOR
AN ORDER AUTHORIZING THE
INSTALLATION AND USE OF PEN
REGISTERS AND TRAP AND
TRACE DEVICES
        ______________________________________________________________

               MOTION TO SEAL APPLICATION AND ORDER AUTHORIZING
                    PEN REGISTERS AND TRAP AND TRACE DEVICES
            ______________________________________________________________

       Now comes the United States Attorney and moves this Court, pursuant to 18 U.S.C.

§ 3123(d)(1), and the Court's inherent power to control papers filed with the Court, for a protective

order sealing July 31, 2021.

       In support of this Motion, the United States Attorney states:

       1.       An Order Authorizing Pen Registers and Trap and Trace Devices was issued on

July 8, 2014.

       2.       This matter relates to a series of interrelated investigations, some of which that have

resulted in pending indictments before this Court. Because the full scope of these investigations

has not been made public and disclosure of the warrants would reveal investigative techniques

actively being used in other active matters, the case should remain sealed.




                                                  1
    Case: 3:14-mj-00272-MJN Doc #: 14 Filed: 01/12/21 Page: 2 of 2 PAGEID #: 35




       WHEREFORE, the United States of America respectfully requests that the Application

and Order Authorizing Pen Registers and Trap and Trace Devices be sealed and kept from public

inspection until July 31, 2021.

                                                  Respectfully submitted,

                                                  DAVID M. DEVILLERS
                                                  United States Attorney


                                                  s/Brent G. Tabacchi
                                                  BRENT G. TABACCHI (IL 6276029)
                                                  Assistant United States Attorney
                                                  Attorney for Plaintiff
                                                  200 West Second Street, Suite 600
                                                  Dayton, Ohio 45402
                                                  Office: (937) 225-2910
                                                  Fax: (937) 225-2564
                                                  E-mail: Brent.Tabacchi@usdoj.gov




                                             2
